Case 3:20-cr-00122-BJD-PDB Document 42 Filed 04/15/21 Page 1 of 1 PageID 87




                               United States District Court
                                Middle District of Florida
                                  Jacksonville Division

UNITED STATES OF AMERICA

v.                                                             NO. 3:20-cr-122-BJD-PDB

BILLY JOE MINSHALL
_________________________________________________________________________________________________



        Report and Recommendation Concerning Guilty Plea

       On April 15, 2021, by consent, the defendant appeared before me under
Federal Rule of Criminal Procedure 11 and Local Rule 1.02 (a) and pleaded
guilty to counts one and two of the indictment. After cautioning him and
examining him under oath concerning each Rule 11 matter, I found that his
pleas were intelligently, knowingly, and voluntarily made, and that the facts
that he admitted establish the elements of the charged offenses. I therefore
recommend that the Court accept his pleas and adjudicate him guilty of counts
one and two of the indictment. The parties agreed to waive the 14-day period
to object to this report and recommendation

       Done in Jacksonville, Florida, on April 15, 2021.




c:     The Honorable Brian Davis, United States District Judge
       Laura Taylor, Assistant United States Attorney
       Jeremy Lasnetski, Esquire
       United States Probation
